UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto . Commission File Number: 000-50478 NEXSTAR BROADCASTING GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 23-3083125 (State of Incorporation or Organization) (I.R.S. Employer Identification No.) 545 E. John Carpenter Freeway, Suite 700, Irving, Texas (Address of Principal Executive Offices) (Zip Code) (972) 373-8800 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that it was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x As of May 2, 2016, the registrant had 30,677,804 shares of ClassA Common Stock outstanding. TABLE OF CONTENTS Page PARTI FINANCIAL INFORMATION ITEM1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of March 31, 2016 and December 31, 2015 1 Condensed Consolidated Statements of Operations for the three months ended March 31, 2016 and 2015 2 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the three months ended March 31, 2016 3 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2016 and 2015 4 Notes to Condensed Consolidated Financial Statements 5 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 35 ITEM 4. Controls and Procedures 36 PARTII OTHER INFORMATION ITEM 1. Legal Proceedings 36 ITEM1A. Risk Factors 36 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 ITEM 3. Defaults Upon Senior Securities 36 ITEM4. Mine Safety Disclosures 36 ITEM 5. Other Information 36 ITEM 6. Exhibits 37 PART I. FINANCIAL INFORMATION ITEM1. Financial Statements NEXSTAR BROADCASTING GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share information, unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $6,048 and $5,369, respectively Broadcast rights Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill FCC licenses Other intangible assets, net Other noncurrent assets, net Total assets(1) $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of debt $ $ Current portion of broadcast rights payable Accounts payable Accrued expenses Interest payable Other current liabilities Total current liabilities Debt Deferred tax liabilities Other noncurrent liabilities Total liabilities(1) Commitments and contingencies Stockholders' equity: Preferred stock - $0.01 par value, 200,000 shares authorized; none issued and outstanding at each of March 31, 2016 and December 31, 2015 - - Class A Common stock - $0.01 par value, 100,000,000 shares authorized; 31,621,369 shares issued at each of March 31, 2016 and December 31, 2015 and 30,677,804 and 30,627,804 shares outstanding as of March 31, 2016 and December 31, 2015, respectively Class B Common stock - $0.01 par value, 20,000,000 shares authorized; none issued and outstanding at each of March 31, 2016 and December 31, 2015 - - Class C Common stock - $0.01 par value, 5,000,000 shares authorized; none issued and outstanding at each of March 31, 2016 and December 31, 2015 - - Additional paid-in capital Accumulated deficit ) ) Treasury stock - at cost; 943,565 and 993,565 shares at March 31, 2016 and December 31, 2015, respectively ) ) Total Nexstar Broadcasting Group, Inc. stockholders' equity Noncontrolling interests in consolidated variable interest entities Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying Notes are an integral part of these Condensed Consolidated Financial Statements. The consolidated total assets as of March 31, 2016 and December 31, 2015 include certain assets held by consolidated VIEs of $118.8 million and $119.9 million, respectively, which are not available to be used to settle the obligations of Nexstar. The consolidated total liabilities as of March 31, 2016 and December 31, 2015 include certain liabilities of consolidated VIEs of $39.7 million and $40.7 million, respectively, for which the creditors of the VIEs have no recourse to the general credit of Nexstar. See Note 2 for additional information. 1 NEXSTAR BROADCASTING GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share information, unaudited) Three Months Ended March 31, Net revenue $ $ Operating expenses: Direct operating expenses, excluding depreciation and amortization Selling, general, and administrative expenses, excluding depreciation and amortization Amortization of broadcast rights Amortization of intangible assets Depreciation Total operating expenses Income from operations Interest expense, net ) ) Other expenses ) ) Income before income taxes Income tax expense ) ) Net income Net (income) loss attributable to noncontrolling interests ) Net income attributable to Nexstar Broadcasting Group, Inc. $ $ Net income per common share attributable to Nexstar Broadcasting Group, Inc.: Basic $ $ Diluted $ $ Weighted average number of common shares outstanding: Basic Diluted Dividends declared per common share $ $ The accompanying Notes are an integral part of these Condensed Consolidated Financial Statements. 2 NEXSTAR BROADCASTING GROUP, INC. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY For the Three Months Ended March 31, 2016 (in thousands, except share information, unaudited) Noncontrolling interests in Common Stock Additional consolidated Total Preferred Stock Class A Class B Class C Paid-In Accumulated Treasury Stock variable Stockholders' Shares Amount Shares Amount Shares Amount Shares Amount Capital Deficit Shares Amount interestentities Equity BalancesasofDecember31,2015 - $ - $ - $ - - $ - $ $ ) ) $ ) $ $ Stock-based compensation expense - Vestingofrestrictedstockunits - ) - - - Excess tax benefit from stockoptionexercises - Commonstockdividendsdeclared - ) - ) Purchase of noncontrolling interests - ) ) Net income - Balances as of March 31, 2016 - $ - $ - $ - - $ - $ $ ) ) $ ) $ $ The accompanying Notes are an integral part of these Condensed Consolidated Financial Statements. 3 NEXSTAR BROADCASTING GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands, unaudited) Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for bad debt Amortization of broadcast rights, excluding barter Depreciation of property and equipment Amortization of intangible assets (Gain) loss on asset disposal, net ) Amortization of debt financing costs and debt discounts Stock-based compensation expense Deferred income taxes Payments for broadcast rights ) ) Deferred gain recognition ) ) Amortization of deferred representation fee incentive ) ) Non-cash representation contract termination fee - Excess tax benefit from stock option exercises ) ) Loss on change in the fair value of contingent consideration - Changes in operating assets and liabilities, net of acquisitions and dispositions: Accounts receivable ) Prepaid expenses and other current assets Other noncurrent assets 81 56 Accounts payable and accrued expenses ) ) Taxes payable ) Interest payable Other noncurrent liabilities Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Deposits and payments for acquisitions, net of cash acquired ) ) Proceeds from sale of a station - Proceeds from disposals of property and equipment Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from long-term debt Repayments of long-term debt ) ) Payments for debt financing costs - ) Proceeds from exercise of stock options - Excess tax benefit from stock option exercises Common stock dividends paid ) ) Purchase of noncontrolling interests ) - Payments for capital lease obligations ) ) Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental information: Interest paid $ $ Income taxes paid, net of refunds $ $ Non-cash investing and financing activities: Accrued purchases of property and equipment $ $ Noncash purchases of property and equipment $ 42 $ Accrued debt financing costs $ - $ The accompanying Notes are an integral part of these Condensed Consolidated Financial Statements. 4 NEXSTAR BROADCASTING GROUP, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Organization and Business Operations As of March 31, 2016, Nexstar Broadcasting Group, Inc. and its wholly-owned subsidiaries (“Nexstar”) owned, operated, programmed or provided sales and other services to 104 full power television stations, including those owned by variable interest entities (“VIEs”), in 62 markets in the states of Alabama, Arizona, Arkansas, California, Colorado, Florida, Illinois, Indiana, Iowa, Louisiana, Maryland, Michigan, Missouri, Montana, Nevada, New York, North Dakota, Pennsylvania, Tennessee, Texas, Utah, Vermont, Virginia, West Virginia and Wisconsin. The stations are affiliates of ABC, NBC, FOX, CBS, The CW, MyNetworkTV and other broadcast television networks. Through various local service agreements, Nexstar provided sales, programming and other services to 30 full power television stations owned and/or operated by independent third parties. 2.Summary of Significant Accounting Policies Principles of Consolidation The Condensed Consolidated Financial Statements include the accounts of Nexstar and the accounts of independently-owned VIEs for which Nexstar is the primary beneficiary. Nexstar and the consolidated VIEs are collectively referred to as the “Company.” Noncontrolling interests represent the VIE owners’ share of the equity in the consolidated VIEs and are presented as a component separate from Nexstar Broadcasting Group, Inc. stockholders’ equity. All intercompany account balances and transactions have been eliminated in consolidation. Nexstar management evaluates each arrangement that may include variable interests and determines the need to consolidate an entity where it determines Nexstar is the primary beneficiary of a VIE in accordance with related authoritative literature and interpretive guidance. The following are assets of consolidated VIEs that are not available to settle the obligations of Nexstar and liabilities of consolidated VIEs for which their creditors do not have recourse to the general credit of Nexstar (in thousands): March 31, December 31, Current assets $ $ Property and equipment, net Goodwill FCC licenses Other intangible assets, net Other noncurrent assets, net Total assets Current liabilities Noncurrent liabilities Total liabilities $ $ Liquidity Nexstar is highly leveraged, which makes it vulnerable to changes in general economic conditions. Nexstar’s ability to repay or refinance its debt will depend on, among other things, financial, business, market, competitive and other conditions, many of which are beyond Nexstar’s control. 5 Interim Financial Statements The Condensed Consolidated Financial Statements as of March 31, 2016 and for the three months ended March 31, 2016 and 2015 are unaudited. However, in the opinion of management, such financial statements include all adjustments (consisting solely of normal recurring adjustments) necessary for the fair statement of the financial information included herein in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) and pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”). The preparation of the Condensed Consolidated Financial Statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and reported amounts of revenue and expenses during the period. Actual results could differ from those estimates. Results of operations for interim periods are not necessarily indicative of results for the full year. These Condensed Consolidated Financial Statements should be read in conjunction with the Consolidated Financial Statements and related Notes included in Nexstar’s Annual Report on Form 10-K for the year ended December 31, 2015. The balance sheet as of December 31, 2015 has been derived from the audited financial statements as of that date, but does not include all of the information and footnotes required by U.S. GAAP for complete financial statements.
